Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This is the first office action in response to the above identified patent application filed on 06/24/2022.  Claims 1-10 are currently pending and being examined.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Claims 11-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/24/2022.
Claim Objections
Claims 1 and 2 are objected to because of the following informalities: Claim 1 recites “the pressure” in lines 11 and 13 and claim 2 in line 2. However, there is a lack of antecedent basis for this limitation. Examiner suggests reciting “a pressure” in line 11. Appropriate correction is required.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


    PNG
    media_image1.png
    625
    608
    media_image1.png
    Greyscale


Claims 1-10 rejected under 35 U.S.C. 103 as being unpatentable over De Corral (USPAP 2008/0206067).
In reference to independent claim 1, De Corral discloses a method to control a piston pump for liquid chromatography (para 0051 discloses that fig 1 is for liquid chromatography), 
the piston pump (fig 1) including at least two phase-offset cyclically working piston-cylinder units (figure 1 discloses a “primary” piston and an “accumulator” piston), which produce a predefined flow of a liquid medium to be delivered at an outlet port (para 0072 refers to the outlet of a pump which can be interpreted as an port), wherein a constant system pressure results at the outlet port (the top graph in figure 2 shows the accumulator pressure, which would be equivalent to the pressure at the outlet port, to be constant throughout operation of the pump), the method comprising: 
in a pre-compression phase (the pre-compression phase is between the intake phase and when the target pressure is met) of one cycle of at least one of the piston-cylinder units (the lower graph of fig 2 shows the primary velocity being constant to the left of the far left dashed line during the pre-compression phase), compressing a piston in the piston-cylinder unit; 
measuring a first pressure at a first time and a second pressure at a second time during the pre-compression phase in which an adiabatic heating effect is negligible in the piston-cylinder unit (figure 6 shows using two pressure and time points to linearly predict the future setpoints); 
extrapolating the first pressure at the first time and the second pressure at the second time (fig 6 graphically shows the process of using tow pressure values to extrapolate future set points) to determine a calculated time in which the pressure of the piston-cylinder unit will be at the constant system pressure (para 0075-0077 discloses using two pressures to determine future setpoints which are made up of a time component and a pressure component); 
determining a detected time in which the pressure of the piston-cylinder unit is measured with a pressure sensor (pressure sensor is the “accumulator pressure transducer” in fig 1) to be at the constant system pressure (para 0075-0077 discloses a method of determining a set point, the set point being a function of time and pressure and used to keep the pressure at a constant level, graphically seen in fig 6); and
calculating a first correction amplitude of the piston speed for at least one piston-cylinder unit (para 0084 and 0085 discloses modifying the speed of the piston with a correction amplitude to keep the outlet pressure at a constant value)., however
De Corral does not explicitly disclose calculating a time difference based on the calculated time and the detected time and using the time difference to calculate the correction amplitude.
However examiner takes the position that it is obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use time as the independent variable since it is shown as the independent variable in the graph on fig 6. 

In reference to dependent claim 2, De Corral discloses the method of claim 1 further comprising: opening an outlet valve (the accumulator check valve in figure 1) on the piston-cylinder unit when the pressure of the piston- cylinder unit is at the constant system pressure to begin a delivery phase (the accumulator check valve in figure 1 opens during the delivery phase); applying a first corrected piston speed to at least one piston-cylinder unit during the delivery phase (change in accumulator piston velocity during the delivery phase), in which the delivery phase is subsequent to the pre-compression phase (the delivery phase naturally follows the pre-compression phase, see annotated fig 2), the first corrected piston speed is based on the calculated first correction amplitude of the piston speed (para 0084 and 0085 discloses determining a corrected velocity based on the corrected amplitude of the piston speed).
In reference to dependent claim 3, De Corral discloses the method of Claim 1, in which a piston speed is constant during the pre-compression phase (figure 2 shows the primary piston velocity being constant during the pre-compression phase, see annotated figure 2).
In reference to dependent claim 4, De Corral discloses the method of Claim 1, and further discloses operating the pump in a pressure range up to “a couple thousand psi” [13.8 MPa] para 0008, however
De Corral is silent to the first pressure ranges from 2 MPa to 10 MPa and the second pressure ranges from 10 MPa to 20 MPa.
The MPEP specifically states “PRIOR ART WHICH TEACHES A RANGE OVERLAPPING, APPROACHING, OR TOUCHING THE CLAIMED RANGE ANTICIPATES IF THE PRIOR ART RANGE DISCLOSES THE CLAIMED RANGE WITH "SUFFICIENT SPECIFICITY"” MPEP 2131.03, II
Furthermore, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05II(A).
Finally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method wherein the first pressure ranges from 2 MPa to 10 MPa and the second pressure ranges from 10 MPa to 20 MPa because the prior art of De Corral anticipates the claimed range.

In reference to dependent claim 5, De Corral discloses the method of Claim 1, however 
De Corral is silent to the calculated first correction amplitude of the piston speed is based on a decreasing exponential function.
It has been held that a particular parameter must be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  In re Antoine, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See MPEP 2144.05 II(B). De Corral in para 0019 specifically discloses “The method comprises the step of modifying the accumulator velocity with a closed loop feedback control on the accumulator pressure during transfer to maintain a system pressure substantially equal to an expected system pressure.”.  Therefore the accumulator piston speed is a result effective variable.
Furthermore, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05II(A)
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the correction amplitude as taught by De Corral because speeding up and slowing down the piston to account for thermal effect and maintain a constant output pressure was recognized as a result-effective variable and it would have been a matter of routine experimentation to determine the optimum or workable ranges of the correction amplitude to achieve a desired level of constant pressure.

In reference to dependent claim 6, De Corral discloses the method of Claim 5, however
De Corral is silent to the decreasing exponential function comprises an equation, the equation including: wherein vk is the first corrected piston speed for at least one of the piston-cylinder units, c is the first correction amplitude of the piston speed, t is a time, t2 is the detected time, T is a time constant.
It has been held that a particular parameter must be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  In re Antoine, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See MPEP 2144.05 II(B). De Corral in para 0019 specifically discloses “The method comprises the step of modifying the accumulator velocity with a closed loop feedback control on the accumulator pressure during transfer to maintain a system pressure substantially equal to an expected system pressure.”.  Therefore the accumulator piston speed is a result effective variable.
Furthermore, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05II(A)
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the correction amplitude as taught by De Corral because speeding up and slowing down the piston to account for thermal effect and maintain a constant output pressure was recognized as a result-effective variable and it would have been a matter of routine experimentation to determine the optimum or workable ranges of the correction amplitude to achieve a desired level of constant pressure.

In reference to dependent claim 7, De Corral discloses the method of Claim 5, however 
De Corral is silent to the decreasing exponential function comprises an equation, the equation including: wherein vk is the corrected piston speed for at least one of the piston-cylinder units, c is the first correction amplitude of the piston speed, x is a position of the piston, and xII is a position of the piston at the detected time.
It has been held that a particular parameter must be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  In re Antoine, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See MPEP 2144.05 II(B). De Corral in para 0019 specifically discloses “The method comprises the step of modifying the accumulator velocity with a closed loop feedback control on the accumulator pressure during transfer to maintain a system pressure substantially equal to an expected system pressure.”.  Therefore the accumulator piston speed is a result effective variable.
Furthermore, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05II(A)
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the correction amplitude as taught by De Corral because speeding up and slowing down the piston to account for thermal effect and maintain a constant output pressure was recognized as a result-effective variable and it would have been a matter of routine experimentation to determine the optimum or workable ranges of the correction amplitude to achieve a desired level of constant pressure.

In reference to dependent claim 8, De Corral discloses the method of claim 1 further comprising calculating a second correction amplitude of the piston speed based on a characteristic selected from the group consisting of a magnitude of the first correction amplitude, the constant system pressure, and a combination thereof (para 0076 specifically discloses calculating linear prediction to determine “projected values” meaning it is done at least twice to determine pressure set points that are used to determine correction amplitudes that are then used to determine piston speed).
In reference to dependent claim 9, De Corral discloses the method of Claim 8 further comprising: applying a second corrected piston speed to at least one piston-cylinder unit during the delivery phase, the second corrected piston speed is based on the calculated second correction amplitude of the piston speed (para 0076 specifically discloses calculating linear prediction to determine “projected values” meaning it is done at least twice to determine pressure set points that are used to determine correction amplitudes that are then used to determine piston speed).
In reference to dependent claim 10, De Corral discloses the method of Claim 9, however
De Corral is silent to the calculated second correction amplitude of the piston speed is based on a stepped or rectangular function.
It has been held that a particular parameter must be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  In re Antoine, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See MPEP 2144.05 II(B). De Corral in para 0019 specifically discloses “The method comprises the step of modifying the accumulator velocity with a closed loop feedback control on the accumulator pressure during transfer to maintain a system pressure substantially equal to an expected system pressure.”.  Therefore the accumulator piston speed is a result effective variable.
Furthermore, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05II(A)
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the correction amplitude as taught by De Corral because speeding up and slowing down the piston to account for thermal effect and maintain a constant output pressure was recognized as a result-effective variable and it would have been a matter of routine experimentation to determine the optimum or workable ranges of the correction amplitude to achieve a desired level of constant pressure.

Conclusion
Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Tokuo (USPAP 2013/0104631) discloses a chromatograph pump.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES W. NICHOLS whose telephone number is (571)272-6492.  The examiner can normally be reached on Monday-Friday, off Friday, 7:30-5 EDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 571-272-4532.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C. W. N./
Examiner, Art Unit 3746

/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746